DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenschild et al., US 11363678 B2, hereinafter “Rosenschild,” in view of Sundaresan et al., US 9125047 B2, hereinafter “Sundaresan.” 
Consider claim 1. Rosenschild discloses: 
a method (see column 3 lines 7-10: The examples described herein include systems and methods for automatically determining an updated (or improved) configuration of the coverage zones of the DAS and reconfiguring the DAS accordingly), comprising: 
measuring performance parameters associated with multiple cell sectors of a group of multiple Remote Radio Units (RRUs) (see column 10 lines 27-29: We now evaluate the merits of a flexible backhaul by conducting various experiments on our testbed and measuring system performance under several practical scenarios); and  
determining a first set of cell sectors of the multiple cell sectors to include in a first cell sector cluster based on the measured performance parameters (see column 25 lines 46-55: determine at least one signature vector for each of the plurality of wireless devices at the site; and map each RP in the plurality of C-RANs to one of a number of sectors (K) based on the at least one signature vector for each of the plurality of wireless devices at the site, wherein the dynamic sectorization system is further configured to perform the mapping by: determining the number of sectors (K) based on a number of wireless devices expected at the site).	Although Rosenschild discloses wherein the base stations 102 can be implemented in other ways (for example, using a centralized radio access network (C-RAN) topology where multiple BBUs are deployed together in a central location (hub reads on central location -see column 4 lines 28-32), he is no specific on configuring connections, between the first set of cell sectors included in the first cell sector cluster and a first Baseband Unit (BBU) of multiple BBUs of a Centralized Radio Access Network (CRAN) hub, such that the first BBU processes traffic to and from the first set of cell sectors included in the first cell sector cluster, Sundaresan, in related art suggests the aforesaid function (see column 33 lines 14-49: method used in a wireless communications system comprising a baseband processing unit (BBU) pool including one or more baseband processing units (BBUs), and a plurality of remote radio heads (RRHs) connected to the BBU pool through a front-haul network, the method comprising: applying to each of a plurality of sectors a combination of the one-to-one configuration and the one-to-many configuration, wherein the wireless communications system has the plurality of sectors, each of which includes one or more small cells, each of which is deployed by one of the plurality of RRHs, wherein a BBU is mapped to two or more RRHs in a sector in a one-to-many configuration, and a BBU is mapped to a single RRH in a sector in a one-to-one configuration, wherein the one-to-one configuration comprises a fractional frequency reuse (FFR) strategy, and the one-to-many configuration comprises a distributed antenna system (DAS) strategy, wherein the wireless communications system is configured to: obtain, from said one or more small cells in each of the plurality of sectors, first traffic demand from mobile traffic and second traffic demand from sector-exterior traffic, determine a minimum set of resources needed for the DAS strategy and the FFR strategy according to the first traffic demand and the second traffic demand, respectively, determine multiplexing of the DAS strategy and the FFR strategy for each of the plurality of sectors, determine baseband processing unit (BBU) resource usage metric (RU metric) for each of the plurality of sectors, cluster the plurality of sectors based on the RU metrics).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Sundaresan’s teachings in relation to the claimed invention, thus providing a backhaul that can be re-configured (semi-statically) to allow flexible combinations of one-one and one-many logical mappings (overlays) between the BBUs and RAUs to adapt effectively to the dynamic nature of static and mobile user population as well as their induced load in the network, as discussed by Sundaresan (see column 4 lines 24-29).
Consider claim 2. Rosenschild in view of Sundaresan teaches claim 1; and Sundaresan further suggests wherein the group of multiple RRUs includes a first RRU and a second RRU, wherein the first RRU includes a first cell sector and the second RRU includes a second cell sector, and wherein the first set of cell sectors comprises the first cell sector and the second cell sector (RRU reads on RRH -see column 33 lines 17-29: a plurality of remote radio heads (RRHs) connected to the BBU pool through a front-haul network, wherein the wireless communications system has a plurality of sectors, each of which includes one or more small cells, each of which is deployed by one of the plurality of RRHs, wherein a BBU is mapped to two or more RRHs in a sector in a one-to-many configuration, and a BBU is mapped to a single RRH in a sector in a one-to-one configuration, wherein a combination of the one-to-one configuration and the one-to-many configuration is applied to each of the plurality of sectors).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Sundaresan’s teachings in relation to the claimed invention, thus providing a backhaul that can be re-configured (semi-statically) to allow flexible combinations of one-one and one-many logical mappings (overlays) between the BBUs and RAUs to adapt effectively to the dynamic nature of static and mobile user population as well as their induced load in the network, as discussed by Sundaresan (see column 4 lines 24-29).
Consider claim 3. Rosenschild in view of Sundaresan teaches claim 1; and Sundaresan further suggests wherein the performance parameters include cell handover parameters associated with handovers involving the multiple cell sectors (see column 12 lines 9-19: Since the mobility performance of FFR schemes is influenced by the efficiency of the handoff algorithm employed and thresholds chosen, to isolate the impact of mobility on FFR schemes (from handoff), we take the following approach. An MS is associated to one of the RAUs in the FFR mode during its entire mobility path, and its throughput measured at a 1 s interval. This is repeated by associating the MS with the other two RAUs sequentially. The resulting three throughput curves in the FFR mode are compared with that in the DAS mode, where the MS receives simultaneously from all the 3 RAUs in FIG. 8(c)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Sundaresan’s teachings in relation to the claimed invention, thus providing a backhaul that can be re-configured (semi-statically) to allow flexible combinations of one-one and one-many logical mappings (overlays) between the BBUs and RAUs to adapt effectively to the dynamic nature of static and mobile user population as well as their induced load in the network, as discussed by Sundaresan (see column 4 lines 24-29).
Claim 8 claims a device for performing the method of claim 1; therefore, similar rejection rationale applies.
Consider claim 9. Rosenschild in view of Sundaresan teaches claim 8; and Sundaresan further suggests wherein the group of multiple RRUs includes a first RRU and a second RRU, wherein the first RRU includes a first cell sector and the second RRU includes a second cell sector, and wherein the first set of cell sectors comprises the first cell sector and the second cell sector (RRU reads on RRH -see column 33 lines 17-29: a plurality of remote radio heads (RRHs) connected to the BBU pool through a front-haul network, wherein the wireless communications system has a plurality of sectors, each of which includes one or more small cells, each of which is deployed by one of the plurality of RRHs, wherein a BBU is mapped to two or more RRHs in a sector in a one-to-many configuration, and a BBU is mapped to a single RRH in a sector in a one-to-one configuration, wherein a combination of the one-to-one configuration and the one-to-many configuration is applied to each of the plurality of sectors).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Sundaresan’s teachings in relation to the claimed invention, thus providing a backhaul that can be re-configured (semi-statically) to allow flexible combinations of one-one and one-many logical mappings (overlays) between the BBUs and RAUs to adapt effectively to the dynamic nature of static and mobile user population as well as their induced load in the network, as discussed by Sundaresan (see column 4 lines 24-29).
Consider claim 10. Rosenschild in view of Sundaresan teaches claim 8; and Sundaresan further suggests wherein the performance parameters include cell handover parameters associated with handovers involving the multiple cell sectors (see column 12 lines 9-19: Since the mobility performance of FFR schemes is influenced by the efficiency of the handoff algorithm employed and thresholds chosen, to isolate the impact of mobility on FFR schemes (from handoff), we take the following approach. An MS is associated to one of the RAUs in the FFR mode during its entire mobility path, and its throughput measured at a 1 s interval. This is repeated by associating the MS with the other two RAUs sequentially. The resulting three throughput curves in the FFR mode are compared with that in the DAS mode, where the MS receives simultaneously from all the 3 RAUs in FIG. 8(c)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Sundaresan’s teachings in relation to the claimed invention, thus providing a backhaul that can be re-configured (semi-statically) to allow flexible combinations of one-one and one-many logical mappings (overlays) between the BBUs and RAUs to adapt effectively to the dynamic nature of static and mobile user population as well as their induced load in the network, as discussed by Sundaresan (see column 4 lines 24-29).
Claim 15 claims a non-transitory storage medium in the device of claim 8 for performing the method of claim 1; therefore, similar rejection rationale applies.
Consider claim 16. Rosenschild in view of Sundaresan teaches claim 15; and Sundaresan further suggests wherein the group of multiple RRUs includes a first RRU and a second RRU, wherein the first RRU includes a first cell sector and the second RRU includes a second cell sector, and wherein the first set of cell sectors comprises the first cell sector and the second cell sector (RRU reads on RRH -see column 33 lines 17-29: a plurality of remote radio heads (RRHs) connected to the BBU pool through a front-haul network, wherein the wireless communications system has a plurality of sectors, each of which includes one or more small cells, each of which is deployed by one of the plurality of RRHs, wherein a BBU is mapped to two or more RRHs in a sector in a one-to-many configuration, and a BBU is mapped to a single RRH in a sector in a one-to-one configuration, wherein a combination of the one-to-one configuration and the one-to-many configuration is applied to each of the plurality of sectors).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Sundaresan’s teachings in relation to the claimed invention, thus providing a backhaul that can be re-configured (semi-statically) to allow flexible combinations of one-one and one-many logical mappings (overlays) between the BBUs and RAUs to adapt effectively to the dynamic nature of static and mobile user population as well as their induced load in the network, as discussed by Sundaresan (see column 4 lines 24-29).
Allowable Subject Matter
Claims 4-7, 11-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
US 11255945 B2		US 11240686 B2		US 11012352 B2
US 10812615 B2		US 10757576 B2		US 10244507 B2
US 10237828 B2		US 10231264 B2		US 9584218 B2
US 9467819 B2		US 9203933 B1
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., dynamic sectorization in a system with multiple C-RANs.
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
August 19, 2022